Citation Nr: 1615662	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  06-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, with sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  When this case was before the Board in July 2012, it was decided in part and remanded in part.

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

While the Board regrets the delay, an additional remand is required before the Veteran's claim is decided.

The Veteran's claim was remanded by the Board in July 2012 to contact the Veteran to attempt to obtain more evidence, to obtain clinical records from the Veteran's in-service hospitalizations in Okinawa, Japan and Philadelphia, Pennsylvania, and to obtain an addendum VA medical opinion.  The RO successfully obtained the identified outstanding clinical records and contacted the Veteran requesting additional evidence; however, an additional remand is required because one of the May 2015 VA addendum opinions obtained is inadequate.

The July 2012 Board remand directives instructed a VA physician to provide three medical opinions regarding all currently diagnosed low back disorders, to include any related neurological disabilities, with fully reasoned explanations for any opinions.  An April 2015 VA examination revealed only a diagnosis of degenerative joint disease of the lumbar spine; the Veteran did not report any radicular symptoms, straight leg tests were negative, and sciatica was not diagnosed.

One of the requested opinions was whether the Veteran's low back disability was caused or aggravated by his service-connected residuals of a fracture of the right femur with right patella chondromalacia.  In a May 2015 VA medical opinion, the VA examiner opined that lumbar spine degenerative joint disease, "is not known to be caused or aggravated by a fracture of the right femur with right patella chondromalacia condition."  It appears the VA physician was stating that established medical principles do not demonstrate a link between these disorders; however, this is unclear.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Veteran indicated in an October 2006 statement that he felt his in-service motor vehicle accident and resulting injuries of his right femur and right knee threw off his gait, as evidenced by a plantar wart on his right foot, which caused a low back disability.  The VA examiner's opinion does not consider Veteran's contentions that he has an altered gait, but rather, appears to only consider whether a right femur fracture or right knee injury directly caused a back disorder.  As such, a remand is required to obtain an adequate addendum opinion addressing the Veteran's contentions.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the one who provided the May 2015 medical opinion, to address the etiology of the Veteran's low back disability,.  

Following a review of the evidence of record, to include the Veteran's lay statements, the physician should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or permanently worsened by his service-connected residuals of a fracture of the right femur with right patella chondromalacia.

The physician must provide a complete rationale for this opinion.  In that regard, the physician must consider and discuss the Veteran's October 2006 statement that his service-connected residuals of a fracture of the right femur with right patella chondromalacia caused an altered gait.

If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC must readjudicate the Veteran's claim.  If any benefit on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

